UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 31, 2012 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-53700 PANA-MINERALES S.A. (Exact name of registrant as specified in its charter) Nevada 98-0515701 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) First Floor Commercial Area, Calle 53 Marbella, Panama City Panama (Address of principal executive offices) 011-51-205-1994 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “larger accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox The number of shares outstanding of the registrant’s common stock at July 20, 2012 was 161,500,000. 1 PART I - FINANCIAL INFORMATION TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Consolidated Financial Statements (UNAUDITED) 4 Balance Sheets as of May 31, 2012 and August 31, 2011 5 Statement of Operations for the three and nine months ended May 31, 2012 and 2011, and for the period October 4, 2006 (Date of Inception) to May 31, 2012 6 Statement of Cash Flows for the nine months ended May 31, 2012 and 2011, and for the period October 4, 2006 (Date of Inception) to May 31, 2012 7 Notes to Unaudited Financial Statements 8 to 15 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4 Controls and Procedures 19 PART II – OTHER INFORMATION Item 1. Legal Proceedings 21 Item 1A. Risk Factors 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3. Defaults Upon Senior Securities 21 Item 4. Mine Safety Disclosures 21 Item 5. Other Information 21 Item 6. Exhibits 22 Signatures 23 2 CAUTIONARY NOTE REGARDING FORWARD LOOKING STATEMENTS This Quarterly Report on Form 10-Q contains forward-looking statements within the meaning of the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995.Reference is made in particular to the description of our plans and objectives for future operations, assumptions underlying such plans and objectives, and other forward-looking statements included in this report.Such statements may be identified by the use of forward-looking terminology such as “may,” “will,” “expect,” “believe,” “estimate,” “anticipate,” “intend,” “continue,” or similar terms, variations of such terms, or the negative of such terms.Such statements are based on management’s current expectations and are subject to a number of factors and uncertainties, which could cause actual results to differ materially from those described in the forward-looking statements.Such statements address future events and conditions concerning, among others, capital expenditures, earnings, litigation, regulatory matters, liquidity and capital resources, and accounting matters.Actual results in each case could differ materially from those anticipated in such statements by reason of factors such as future economic conditions, changes in consumer demand, legislative, regulatory and competitive developments in markets in which we operate, results of litigation, and other circumstances affecting anticipated revenues and costs, and the risk factors set forth under the heading “Risk Factors” in our Annual Report on Form 10-K for the fiscal year ended August 31, 2011 filed on December 14, 2011. In this Quarterly Report on Form 10-Q, references to “dollars” and “$” are to United States dollars and references to “we,” “us,” “Company,” “our” and “Pana-Minerales” mean Pana-Minerales S.A., unless otherwise indicated. YOU SHOULD NOT PLACE UNDUE RELIANCE ON THESE FORWARD LOOKING STATEMENTS The forward-looking statements made in this Quarterly Report on Form 10-Q relate only to events or information as of the date on which the statements are made in this Quarterly Report on Form 10-Q.Except as required by law, we undertake no obligation to update or revise publicly any forward-looking statements, whether as a result of new information, future events, or otherwise, after the date on which the statements are made or to reflect the occurrence of unanticipated events.You should read this report and the documents that we reference in this report, including documents referenced by incorporation, completely and with the understanding that our actual future results may be materially different from what we expect or hope. 3 PART I. FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS The accompanying balance sheets of Pana-Minerales S.A. (an exploration stage company) (the “Company”) at May 31, 2012 (with comparative figures as at August 31, 2011) and the statement of operations for the three and nine months ended May 31, 2012 and 2011 and from October 4, 2006 (date of incorporation) to May 31, 2012 and the statement of cash flows for the nine months ended May 31, 2012 and 2011 and for the period from October 4, 2006 (date of incorporation) to May 31, 2012, have been prepared by the Company’s management in conformity with accounting principles generally accepted in the United States of America.In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. Operating results for the three and nine months ended May 31, 2012 are not necessarily indicative of the results that can be expected for the year ending August 31, 2012. Page Unaudited Financial Statements Balance Sheets 5 Statements of Operations 6 Statements of Cash Flows 7 Notes to Financial Statements 8 to 15 4 PANA-MINERALES S.A. (An Exploration Stage Company) BALANCE SHEETS May 31, (Unaudited) August 31, (Audited) CURRENT ASSETS Cash - Prepaid expenses - Total Assets $ $
